Exhibit 10.3

CLEARWATER PAPER CORPORATION

STOCK OPTION AGREEMENT

2008 STOCK INCENTIVE PLAN

THIS STOCK OPTION AGREEMENT is made and entered into the day specified in the
attached Addendum by and between Clearwater Paper Corporation, a Delaware
corporation (the “Corporation”), and the Employee named in the attached Addendum
(the “Employee”).

W I T N E S S E T H:

That to encourage stock ownership by employees of the Corporation and for other
valuable consideration, the parties agree as follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms used in this Agreement shall have the meanings set forth in
this Section 1. Capitalized terms not defined in this Agreement shall have the
same definitions as in the Plan.

(a) “Addendum” means the attached Addendum.

(b) “Cause” means the occurrence of any one or more of the following: (i) the
Employee’s conviction of any felony or any crime involving fraud, dishonesty or
moral turpitude; (ii) the Employee’s participation in a fraud or act of
dishonesty against the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation that results in material harm to the business of
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation; (iii) the Employee’s intentional, material violation of any
contract between the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation and the Employee, or any statutory duty the
Employee owes the Corporation, its Affiliates or any successor to the
Corporation, in either case that the Employee does not correct within 30 days
after written notice thereof has been provided to the Employee, (iv) the
commission of an act by the Employee that could (either alone or with other
acts) be considered harassment or discrimination on the basis of gender, race,
age, religion, sexual orientation or other protected category; or (v) the
commission by the Employee of an alcohol or drug offense in violation of the
Corporation’s, or a Subsidiary’s or an Affiliate’s Substance Abuse Policy for
salaried employees.

(c) “Date of Grant” means the date on which the Committee determined to grant
this Option, as specified in the Addendum.

(d) “Disability” means a condition pursuant to which the Employee is—

(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

(ii) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Corporation.

(e) “Double Trigger Event” means the Employee’s Service with the Corporation or
a Subsidiary or an Affiliate is involuntarily terminated without Cause or
voluntarily terminated for Good Reason within one month prior to or 24 months
following the effective date of a Change of Control.

 

1



--------------------------------------------------------------------------------

(f) “Exercise Price” means the price per Share designated in the Addendum at
which this Option may be exercised.

(g) “Good Reason” means that one or more of the following are undertaken by the
Corporation, its Subsidiaries or Affiliates or any successor to the Corporation
without the Employee’s written consent: (i) the assignment to the Employee of
any duties or responsibilities that results in a material diminution in the
Employee’s position or function as in effect immediately prior to the effective
date of a Change of Control; provided, however, that a change in the Employee’s
title or reporting relationships shall not provide the basis for a voluntary
termination with Good Reason; (ii) a 10% or greater reduction, other than in
connection with an across-the-board reduction applicable to other similarly
situated employees, by the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation in the Employee’s base salary and/or target bonus,
and/or target long-term incentive opportunity, all as in effect on the effective
date of the Change of Control or as increased thereafter; (iii) any failure by
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation to continue in effect (or substantially replace in the aggregate)
any material benefit plan or program in which the Employee was participating
immediately prior to the effective date of the Change of Control (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Corporation,
its Subsidiaries or Affiliates or any successor to the Corporation that would
adversely affect the Employee’s participation in or reduce the Employee’s
benefits under the Benefit Plan; provided, however, that no voluntary
termination of Service with Good Reason shall be deemed to have occurred if the
Corporation, its Subsidiaries or Affiliates or any successor to the Corporation
provide for the Employee’s participation in benefit plans and programs that,
taken as a whole, are comparable to the Benefit Plans; (iv) a relocation of the
Employee’s business office to a location more than 50 miles from the location at
which the Employee performs duties as of the effective date of the Change of
Control, except for required travel by the Employee on the Corporation’s, its
Subsidiaries’ or Affiliates’ or any successor to the Corporation’s business; or
(v) a material breach by the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation concerning the terms and conditions of the
Employee’s employment.

(h) “Purchase Price” means the Exercise Price times the number of whole shares
with respect to which this Option is exercised.

(i) “Retirement” means (i) the Employee’s early or normal retirement and
commencement of benefit payments under the Retirement Plan, or (ii) if the
Employee does not have an accrued benefit under the Retirement Plan, the
Employee’s termination of Service on or after the earlier of his or her
(A) attainment of age 65 or (B) attainment of age 55 and completion of 10 years
of Service.

(j) “Retirement Plan” means the Clearwater Paper Salaried Retirement Plan.

(k) “Vesting Start Date” means the date specified in the Addendum.

2. Grant of Option. The Corporation grants to Employee the option to purchase
that number of shares of Stock specified in the Addendum for the Exercise Price
specified in the Addendum, on the terms and conditions stated in this Agreement.
This Option has been granted pursuant to the Plan, a copy of the text of which
Employee may obtain upon request to the Corporation.

 

2



--------------------------------------------------------------------------------

3. Vesting.

(a) General Vesting. Subject to the conditions stated in this Agreement, unless
a different vesting schedule or arrangement is specified in the Addendum, the
Option shall be subject to three-year “cliff” vesting, i.e., the Option shall
become exercisable for 100% of the number of shares specified in the Addendum
only after the Employee completes three years of Service from the Vesting Start
Date. Except as set forth below in Section 3(b), Section 3(c), Section 3(d) and
Section 3(e), the Option may not be exercised, and shall not become vested, with
respect to any of the underlying shares prior to completion of such three years
of Service.

(b) Death. If Employee’s Service with the Corporation or a Subsidiary or an
Affiliate terminates during the one year period beginning on the Vesting Start
Date because of the Employee’s death, the Employee’s beneficiary or
representative may exercise the Option in accordance with Section 4(a) with
respect to a prorated number of the shares specified in the Addendum, determined
by multiplying the number of shares specified in the Addendum by a fraction, the
numerator of which is the number of full months completed during the one year
period beginning on the Vesting Start Date as of the date of termination, and
the denominator of which is twelve. If the Employee’s Service with the
Corporation or a Subsidiary or an Affiliate terminates after the one year
anniversary of the Vesting Start Date because of the Employee’s death, the
Option shall become immediately vested in full and exercisable in accordance
with Section 4(a).

(c) Disability. If Employee’s Service with the Corporation or a Subsidiary or an
Affiliate terminates during the one year period beginning on the Vesting Start
Date because of the Employee’s Disability, the Employee may exercise the Option
in accordance with Section 4(b) with respect to a prorated number of the shares
specified in the Addendum, determined by multiplying the number of shares
specified in the Addendum by a fraction, the numerator of which is the number of
full months completed during the one year period beginning on the Vesting Start
Date as of the date of termination, and the denominator of which is twelve. If
the Employee’s Service with the Corporation or a Subsidiary or an Affiliate
terminates after the one year anniversary of the Vesting Start Date because of
the Employee’s Disability, the Option shall become immediately vested in full
and exercisable in accordance with Section 4(b).

(d) Double Trigger Event. Subject to Section 12 of the Plan, if a Double Trigger
Event occurs during the one year period beginning on the Vesting Start Date, the
Option will become exercisable in accordance with Section 4(c) with respect to a
prorated number of the shares specified in the Addendum, determined by
multiplying the number of shares specified in the Addendum by a fraction, the
numerator of which is the number of full months following the Vesting Start Date
prior to the month in which the Double Trigger Event occurred, and the
denominator of which is twelve. If a Double Trigger Event occurs after the one
year anniversary of the Vesting Start Date, the Option shall become immediately
vested in full and exercisable in accordance with Section 4(c).

 

3



--------------------------------------------------------------------------------

(e) Retirement. If Employee’s Service with the Corporation or a Subsidiary or an
Affiliate terminates during the one year period beginning on the Vesting Start
Date because of the Employee’s Retirement, the Employee may exercise the Option
in accordance with Section 4(d) with respect to a prorated number of the shares
specified in the Addendum, determined by multiplying the number of shares
specified in the Addendum by a fraction, the numerator of which is the number of
full months completed during the one year period beginning on the Vesting Start
Date as of the date of termination, and the denominator of which is twelve. If
the Employee’s Service with the Corporation or a Subsidiary or an Affiliate
terminates after the one year anniversary of the Vesting Start Date because of
the Employee’s Retirement, the Option shall become immediately vested in full
and exercisable in accordance with Section 4(d).

4. Option Term; Exercise After Termination of Service. The term of this Option
shall end and this Option shall not be exercisable after 10 years from the Date
of Grant (the “Expiration Date”) or, if earlier, upon the termination of
Employee’s Service, subject to the following provisions:

(a) If the termination of Employee’s Service is caused by the Employee’s death,
the vested portion of this Option may be exercised at any time by Employee’s
executors or administrators (or by any person or persons who shall have acquired
this Option directly from Employee by bequest or inheritance) at any time on or
before the date that is five years after the date of such termination or, if
earlier, the Expiration Date.

(b) If the termination of Employee’s Service is caused by Disability, the vested
portion of this Option may be exercised at any time on or before the date that
is five years after the date of such termination or, if earlier, the Expiration
Date.

(c) If the termination of Employee’s Service is in connection with a Double
Trigger Event, then subject to Section 12 of the Plan, the vested portion of
this Option may be exercised at any time on or before the Expiration Date.

(d) If the termination of Employee’s Service is caused by Retirement, the vested
portion of this Option may be exercised at any time during the period beginning
on the date that is three years following the Vesting Start Date and ending on
the Expiration Date (and may not, for the avoidance of doubt, be exercised prior
to the date that is three years following the Vesting Start Date).

(e) If the termination of Employee’s Service is for any reason other than death,
Disability, Retirement, Cause or a Double Trigger Event, this Option, to the
extent that it was vested under Section 3 of this Agreement at the date of such
termination and had not previously been exercised, may be exercised at any time
on or before the date that is 90 days after the date of such termination or, if
earlier, the Expiration Date. If the termination of Employee’s Service is for
Cause, this Option shall be immediately cancelled and cease to be exercisable
(including with respect to any vested portion of the Option) at the time of such
termination.

5. Share Reserve. The Corporation agrees that it will at all times during the
period during which this Option may be exercised reserve and keep available
sufficient authorized but unissued or reacquired Common Stock to satisfy the
requirements of this Agreement.

 

4



--------------------------------------------------------------------------------

6. Manner of Exercise. Employee, or Employee’s representative, may exercise 20%
or more of the portion of this Option that has become vested under Section 3 of
this Agreement by giving written notice to the Corporation at Spokane,
Washington, attention of the Human Resources Department, or by giving electronic
notice in a manner approved by the Committee, specifying the election to
exercise the Option, the number of Shares for which it is being exercised and
the method of payment for the amount of the Purchase Price of the Shares for
which this Option is exercised. Such payment shall be made:

(a) In United States dollars delivered at the time of exercise; or

(b) If the Committee has established a broker-assisted cashless exercise
program, payment may be made all or in part by delivery (on a form prescribed by
the Committee) of an irrevocable direction to a securities broker to sell Shares
and to deliver all or part of the sale proceeds to the Corporation in payment of
the Purchase Price.

The notice shall be signed by the person or persons exercising this Option, and
in the event this Option is being exercised by the representative of Employee,
shall be accompanied by proof satisfactory to the Corporation of the right of
the representative to exercise the Option. No Share shall be issued until full
payment has been made. The Corporation may permit such other payment forms as it
deems appropriate (including the surrender of Shares in good form for transfer,
owned by the person exercising this Option and having an aggregate fair market
value on the date of exercise equal to the Purchase Price), subject to
applicable laws, regulations and rules. Notwithstanding anything to the contrary
contained herein, the exercise of the Option shall be subject to the terms of
the Corporation’s Insider Trading Policy.

7. Withholding Taxes. The Employee will not be allowed to exercise this Option
unless the Employee pays, or makes acceptable arrangements to pay, any taxes
required to be withheld as a result of the Option exercise or the sale of Shares
acquired upon exercise of this Option. Employee hereby authorizes withholding
from payroll or any other payment due Employee from the Corporation to satisfy
any such withholding tax obligation. The Corporation may determine in its sole
discretion to satisfy such withholding taxes by withholding of Shares otherwise
issuable upon the exercise of the Option, which Shares will have a Fair Market
Value (determined as of the date when taxes would otherwise be withheld in cash)
not in excess of the legally required minimum amount of tax withholding.

8. No Stockholder Rights; No Assignment; Corporate Transaction. The Employee
shall have no rights as a stockholder with respect to any Share subject to this
Option until such Shares shall have been issued to the Employee. Except as
otherwise provided in this Option, the rights and privileges conferred by this
Option shall not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment or similar process. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Option, or of any right
or privilege conferred by this Option, contrary to the provisions of this
Section 8, or upon any attempted sale under any execution, attachment or similar
process upon the rights and privileges conferred by this Option, the Option and
the rights and privileges conferred by this Option shall immediately become null
and void. However, this Section 8 shall not preclude: (i) an Employee from
designating a beneficiary to succeed, after the Employee’s death, to any rights
of the Employee at the time of

 

5



--------------------------------------------------------------------------------

the Employee’s death; or (ii) a transfer of the Option by will or the laws of
descent or distribution. In that regard, any such rights shall be exercisable by
the Employee’s beneficiary in accordance with the provisions of this Option and
the Plan. The beneficiary shall be the named beneficiary or beneficiaries
designated by the Employee in writing filed with the Corporation in such form
and at such time as the Corporation shall require. Regardless of any marital
property settlement agreement, the Corporation is not obligated to honor an
exercise notice from the Employee’s spouse or former spouse, nor is the
Corporation obligated to recognize such individual’s interest in the Option in
any other way. Notwithstanding anything to the contrary contained herein, in the
event of a Corporate Transaction, the Option shall be treated in the manner
provided in the agreement relating to the Corporate Transaction (including as
the same may be amended).

9. Legal Restrictions. Unless at the time Employee gives notice of the exercise
of this Option, the Shares to be issued are registered under the Securities Act,
the notice shall include a statement to the effect that all Shares for which
this Option is being exercised are being purchased for investment, and without
present intention of resale, and will not be sold without registration under the
Securities Act or exemption from registration, and such other representations as
the Committee may require. The Corporation may permit the sale or other
disposition of any Shares acquired pursuant to any such representation if it is
satisfied that such sale or other disposition would not contravene applicable
state or federal securities laws. Unless the Corporation shall determine that,
in compliance with the Securities Act or other applicable statute or regulation,
it is necessary to register any of the Shares for which this Option has been
exercised, and unless such registration, if required has been completed,
transaction advices to be provided upon the exercise of this Option shall
contain the following legend on the face thereof:

“The Shares represented by this transaction advice have not been registered
under the Securities Act of 1933 and may be offered, sold or transferred only if
registered pursuant to the provisions of that Act or if an exemption from
registration is available.”

10. No Employment Rights. Nothing in this Agreement shall be construed as giving
Employee the right to be retained as an employee or as impairing the rights of
the Corporation to terminate his or her employment at any time, with or without
cause.

11. Interpretation; Applicable Law. This Agreement shall be interpreted and
construed in a manner consistent with the terms of the Plan and in accordance
with the laws of the State of Delaware (without regard to choice of law
principles). If there is any discrepancy between the terms and conditions of
this Agreement and the terms and conditions of the Plan (including, without
limitation, Section 12 of the Plan), the terms and conditions of the Plan shall
control.

[remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has or has caused this Agreement to be executed
as of the respective date set forth below.

 

CORPORATION:

Clearwater Paper Corporation,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

EMPLOYEE:

 

[Name of Employee] Date:  

 

 

7



--------------------------------------------------------------------------------

ADDENDUM TO STOCK OPTION AGREEMENT

CLEARWATER PAPER CORPORATION 2008 STOCK INCENTIVE PLAN

Name of Employee: [—]

1. Date of Grant: [—]

2. Exercise Price: $[—] per share, which is agreed to be one hundred percent
(100%) of the Fair Market Value of the common stock subject to the Option on the
Date of Grant.

3. The number of Shares subject to this Stock Option Agreement is [—], subject
to adjustment as provided in Section 12 of the Plan.

4. This Option is: Non-Qualified Stock Option.

5. The Vesting Schedule for this Option is: The schedule specified in Section 3
of the Stock Option Agreement, except that no exercise will be permitted for a
fractional Share.

6. Vesting Start Date: January 1 of the year of the Date of Grant.

The document entitled Clearwater Paper Corporation Stock Option Agreement 2008
Stock Incentive Plan is incorporated by this reference into this Addendum.

IN WITNESS WHEREOF, the Corporation has caused this addendum to the Stock Option
Agreement to be executed on its behalf by its duly authorized representative,
and the Employee has executed the same on the date indicated below.

IN WITNESS WHEREOF, each party has or has caused this Addendum to be executed as
of the respective date set forth below.

 

CORPORATION:

Clearwater Paper Corporation,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

EMPLOYEE:

 

[Name of Employee] Date:  

 

 

8